                      Case 1:19-cv-00190-DKC Document 12 Filed 01/22/19 Page 1 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Maryland
                                                            District of __________

                                                                  )
                                                                  )
  CHRISTOPHER DOYLE, LPC, LCPC, individually                      )
         and on behalf of his patients,
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                         Civil Action No. 1:19-cv-00190-DKC
                                                                  )
LAWRENCE J. HOGAN, JR., Governor of the State of                  )
  Maryland, in his official capacity, and BRIAN E.
                                                                  )
FROSH, Attorney General of the State of Maryland, in
                his official capacity,                            )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       LAWRENCE J. HOGAN, JR.
                                       Governor of the State of Maryland
                                       100 State Circle
                                       Annapolis, Maryland
                                       21401-1925
                                       410-974-3901

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Horatio G. Mihet
                                       c/o Liberty Counsel
                                       PO Box 540774
                                       Orlando, FL 32854



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                               D
                                                                                                                     t
                                                                                                                      O




                                                                             CLERK OF COURT

                                                                                                              i



Date:          1/22/2019
                                                                                      Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00190-DKC Document 12 Filed 01/22/19 Page 2 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        1:19-cv-00190-DKC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any) LAWRENCE J. HOGAN, JR. Governor of the State of Maryland
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:

               Documents Served:
               Verified Complaint for Declaratory Relief, Preliminary and Permanent Injunctive Relief, and Damages.
               Plaintiff’s Motion for Preliminary Injunction and Incorporated Memorandum of Law.
               Declaration of Christopher Doyle in Support of Plaintiff’s Motion for Preliminary Injunction.
                      Case 1:19-cv-00190-DKC Document 12 Filed 01/22/19 Page 3 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Maryland
                                                            District of __________

                                                                  )
                                                                  )
  CHRISTOPHER DOYLE, LPC, LCPC, individually                      )
         and on behalf of his patients,
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 1:19-cv-00190-DKC
                                                                  )
LAWRENCE J. HOGAN, JR., Governor of the State of                  )
  Maryland, in his official capacity, and BRIAN E.
                                                                  )
FROSH, Attorney General of the State of Maryland, in
                his official capacity,                            )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       BRIAN E. FROSH
                                       Attorney General of the State of Maryland
                                       200 St. Paul Place
                                       Baltimore, MD 21202
                                       410-576-6300



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Horatio G. Mihet
                                       c/o Liberty Counsel
                                       PO Box 540774
                                       Orlando, FL 32854



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                               D
                                                                                                                     t
                                                                                                                      O




                                                                            CLERK OF COURT
                                                                                                             i



Date:              1/22/2019
                                                                                     Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00190-DKC Document 12 Filed 01/22/19 Page 4 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-00190-DKC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any) BRIAN E. FROSH, Attorney General of the State of Maryland
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:

     Documents Served:
     Verified Complaint for Declaratory Relief, Preliminary and Permanent Injunctive Relief, and Damages.
     Plaintiff’s Motion for Preliminary Injunction and Incorporated Memorandum of Law.
     Declaration of Christopher Doyle in Support of Plaintiff’s Motion for Preliminary Injunction.
